          Case 2:19-cv-09978-SM-JCW Document 13 Filed 06/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    CONSUELA LEE, ET AL.                                                       CIVIL ACTION
        Plaintiffs

    VERSUS                                                                     NO. 19-9978

    SENTRY CASUALTY COMPANY, ET AL.                                            SECTION: “E” (2)
        Defendants

                                                ORDER

          The Court has received reliable information that there is an ongoing criminal

investigation by the U.S. Attorney’s Office that may involve this proceeding and/or

witnesses or counsel to the proceeding.

          “In determining whether to stay civil cases in the face of parallel criminal

proceedings, courts consider 1) the overlap between the civil and criminal case; 2) the

status of the criminal case; 3) private interests of the plaintiff; 4) private interest of the

defendants; 5) the interests of the court; and 6) the public interest.”1 The Court finds that

it is in the best interest of the parties, the court, and the public to stay this proceeding

pending the conclusion of this criminal investigation. This stay will protect plaintiffs from

any risks associated with testifying in this proceeding while this criminal investigation is

pending. This stay is also in defendants’ interests, because proceeding to trial before the

criminal investigation concludes could result in certain witnesses invoking their Fifth

Amendment privilege.

          This stay applies to all aspects of this litigation, including any pending motions

currently before Magistrate Judge Wilkinson. The matter may be reopened upon the

motion of either party demonstrating that the criminal investigation has concluded, at


1   Dolan v. Parish of St. Tammany, No. 12-2911, 2013 WL 3270616, at *6 (E.D. La. June 26, 2013).

                                                     1
       Case 2:19-cv-09229-SM-KWR
            2:19-cv-09978-SM-JCW Document 13
                                          21 Filed 06/03/19 Page 2 of 2



which time a new trial date will be set. Finally, plaintiffs are advised that they should

obtain independent legal advice concerning any risks they may face in continuing with

this litigation.

       Accordingly;

       IT IS ORDERED that the above-captioned case is STAYED and administratively

closed.

       New Orleans, Louisiana, this 3rd day of June, 2019.


                                    ________ _____________ _________
                                             SUSIE MORGAN
                                      UNITED STATES DISTRICT JUDGE




                                           2
